 

 

EXHIBIT 10.4

 

 

 

[g82131kqi001.gif]

 

 

 

CONTINUING GUARANTY

(Business Organization)

New York

 

GUARANTOR:

 

Hardinge Technology Systems, Inc.

 

 

Name

 

 

 

 

 

One Hardinge Drive, Elmira, New York 14902

 

 

Address of Chief Executive Office

 

 

 

 

 

a x corporation

o general partnership

o limited partnership

o limited liability company

o

 

 

 

 

 

organized under the laws of the State of New York

 

 

 

BORROWER:

 

Hardinge Inc.

 

 

Name

 

 

 

 

 

One Hardinge Drive, Elmira, New York 14902

 

 

Address

 

 

 

BANK:

 

Manufacturers and Traders Trust Company, One M&T Plaza, Buffalo, New York 14240
Attention: Office of General Counsel.

 

1.    Guaranty.

 

(a)   Guarantor, intending to be legally bound, hereby unconditionally
guarantees the full and prompt payment and performance of any and all of
Borrower’s Obligations (as defined below) to the Bank when due, whether at
stated maturity, by acceleration or otherwise.  As used in this Guaranty, the
term “Obligations” shall mean any and all obligations, indebtedness and other
liabilities of Borrower to the Bank now or hereafter existing, of every kind and
nature and all accrued and unpaid interest thereon and all Expenses (as defined
below) including without limitation, whether such obligations, indebtedness and
other liabilities (i) are direct, contingent, liquidated, unliquidated, secured,
unsecured, matured or unmatured; (ii) are pursuant to a guaranty or surety in
favor of the Bank; (iii) were originally contracted with the Bank or with
another party (including obligations under a guaranty or surety originally in
favor of such other party); (iv) are contracted by Borrower alone or jointly
with one or more other parties; (v) are or are not evidenced by a writing;
(vi) are renewed, replaced, modified or extended; and (vii) are periodically
extinguished and subsequently reincurred or reduced and thereafter increased. 
Guarantor will pay or perform its obligations under this Guaranty upon demand. 
This Guaranty is and is intended to be a continuing guaranty of payment (not
collection) of the Obligations (irrespective of the aggregate amount thereof and
whether or not the Obligations from time to time exceeds the amount of this
Guaranty, if limited), independent of, in addition and without modification to,
and does not impair or in any way affect, any other guaranty, indorsement, or
other agreement in connection with the Obligations, or in connection with any
other indebtedness or liability to the Bank or collateral held by the Bank
therefor or with respect thereto, whether or not furnished by Guarantor. 
Guarantor understands that the Bank can bring an action under this Guaranty
without being required to exhaust other remedies or demand payment first from
other parties.

 

(b)   Guarantor acknowledges the receipt of valuable consideration for this
Guaranty and acknowledges that the Bank is relying on this Guaranty in making a
financial accommodation to Borrower, whether a commitment to lend, extension,
modification or replacement of, or forbearance with respect to, any Obligation,
cancellation of another guaranty, purchase of Borrower’s assets, or other
valuable consideration.

 

2.    Continuing, Absolute, Unconditional.  This Guaranty is irrevocable,
absolute, continuing, unconditional and general without any limitation.  This
Guaranty is limited in amount equal to the amount due under that certain LIBOR
Term Note dated of even date herewith by Borrower in favor Bank (the “Note”),
reasonable Expenses (as defined below) incurred with respect to the Note and all
of the Expenses incurred with respect to this Guaranty (collectively, the
“Guaranteed Amount”).

 

3.    Guarantor’s Waivers & Authorizations.

 

(a)   Guarantor’s obligations shall not be released, impaired or affected in any
way including by any of the following, all of which Guarantor hereby waives
(i) any bankruptcy, reorganization or insolvency under any law of Borrower or
that of any other party, or by any action of a trustee in any such proceeding;
(ii) any new agreements or obligations of Borrower or any other party with the
Bank; (iii) any adjustment, compromise or release of any Obligations of
Borrower, by the Bank or any other party; the existence or nonexistence or order
of any filings, exchanges, releases, impairment or sale of, or failure to
perfect or continue the perfection of a security interest in any collateral for
the Obligations; (iv) any failure of Guarantor to receive notice of any intended
disposition of such collateral; (v) any fictitiousness, incorrectness,
invalidity or unenforceability, for any reason, of any instrument or other
agreement which may evidence any Obligation; (vi) any composition, extension,
stay or other statutory relief granted to Borrower including, without
limitation, the expiration of the period of any statute of limitations with
respect to any lawsuit or other legal proceeding against Borrower or any person
in any way related to the Obligations or a part thereof or any collateral
therefor; (vii) any change in form of organization, name, membership or
ownership of Borrower or Guarantor; (viii) any refusal or failure of the Bank or
any other person prior to the date hereof or hereafter to grant any additional
loan or other credit accommodation to Borrower or the Bank’s or any other
party’s receipt of notice of such refusal or failure; (ix) any setoff, defense
or counterclaim of Borrower with respect to the obligations or otherwise
arising, either directly or indirectly, in regard to the Obligations; or (x) any
other circumstance that might otherwise constitute a legal or equitable defense
to Guarantor’s obligations under this Guaranty.

 

1

--------------------------------------------------------------------------------


 

(b)   The Guarantor waives acceptance, assent and all rights of notice or demand
including without limitation (i) notice of acceptance of this Guaranty, of
Borrower’s default or nonpayment of any Obligation, and of changes in Borrower’s
financial condition; (ii) presentment, protest, notice of protest and demand for
payment; (iii) notice that any Obligations has been incurred or of the reliance
by the Bank upon this Guaranty; and (iv) any other notice, demand or condition
to which Guarantor might otherwise be entitled prior to the Bank’s reliance on
or enforcement of this Guaranty.  Guarantor further authorizes the Bank, without
notice, demand or additional reservation of rights against Guarantor and without
affecting Guarantor’s obligations hereunder, from time to time:  (i) to renew,
refinance, modify, subordinate, extend, increase, accelerate, or otherwise
change the time for payment of, the terms of or the interest on the Obligations
or any part thereof;(ii) to accept and hold collateral from any party for the
payment of any or all of the Obligations, and to exchange, enforce or refrain
from enforcing, or release any or all of such collateral; (iii) to accept any
indorsement or guaranty of any or all of the Obligations or any negotiable
instrument or other writing intended to create an accord and satisfaction with
respect to any or all of the Obligations; (iv) to release, replace or modify the
obligation of any indorser or guarantor, or any party who has given any
collateral for any of all of the Obligations, or any other party in any way
obligated to pay any or all of the Obligations, and to enforce or refrain from
enforcing, or compromise or modify, the terms of any obligation of any such
indorser, guarantor or party; (v) to dispose of any and all collateral securing
the Obligations in any manner as the Bank, in its sole discretion, may deem
appropriate, and to direct the order and the enforcement of any and all
indorsements and guaranties relating to the Obligations in the Bank’s sole
discretion; and (vi) to determine the manner, amount and time of application of
payments and credits, if any, to be made on all or any part of the Obligations
including, without limitation, if this Guaranty is limited in amount, to make
any such application to Obligations, if any, in excess of the amount of this
Guaranty.

 

(c)   Notwithstanding any other provision in this Guaranty, Guarantor
irrevocably waives, without notice, any right he or she may have at law or in
equity (including without limitation any law subrogating Guarantor to the rights
of the Bank) to seek contribution, indemnification or any other form of
reimbursement from Borrower or any other obligor or guarantor of the Obligations
for any disbursement made under this Guaranty or otherwise.

 

4.    Termination.  This Guaranty shall remain in full force and effect as to
each Guarantor until actual receipt by the Bank officer responsible for
Borrower’s relationship with the Bank as last identified by Bank to Guarantor of
written notice of Guarantor’s intent to terminate (or Guarantor’s death or
incapacity) plus the lapse of a reasonable time for the Bank to act on such
notice (the “Receipt of Notice”);  provided, however, this Guaranty shall remain
in full force and effect thereafter until all Obligations outstanding, or
contracted or committed for (whether or not outstanding), before such Receipt of
Notice by the Bank, and any extensions, renewals or replacements thereof
(whether made before or after such Receipt of Notice), together with interest
accruing thereon after such Receipt of Notice, shall be finally and irrevocably
paid in full.  Discontinuance of this Guaranty as to one Guarantor shall not
operate as a discontinuance hereof as to any other guarantor.  Payment of all of
the Obligations from time to time shall not operate as a discontinuance of this
Guaranty, unless a Receipt of Notice as provided above has been received by the
Bank.  Guarantor agrees that, to the extent that Borrower makes a payment or
payments to the Bank on the Obligations, or the Bank receives any proceeds of
collateral to be applied to the Obligations, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or otherwise are required to be repaid to Borrower, its
estate, trustee, receiver or any other party, including, without limitation,
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such repayment, the obligation or part thereof which has
been paid, reduced or satisfied by such amount shall be reinstated and continued
in full force and effect as of the date such initial payment, reduction or
satisfaction occurred, notwithstanding any contrary action which may have been
taken by the Bank in reliance upon such payment or payments.  As of the date any
payment or proceeds of collateral are returned, the statute of limitations shall
start anew with respect to any action or proceeding by the Bank against
Guarantor under this Guaranty.  Likewise, any acknowledgment, reaffirmation or
payment, by Borrower or any third party, of any portion of the Obligations,
shall be deemed to be made as agent for the Guarantor, strictly for the purposes
of tolling the running of (and/or preventing the operation of) the applicable
statute of limitations with respect to any action or proceeding by the Bank
against Guarantor under this Guaranty.

 

5.    Expenses.  Guarantor agrees to reimburse the Bank on demand for all the
Bank’s expenses, damages and losses of any kind or nature, including without
limitation costs of collection and actual attorneys’ fees and disbursements
whether for internal or external counsel incurred by the Bank in attempting to
enforce this Guaranty, collect any of the Obligations including any workout or
bankruptcy proceedings or other legal proceedings or appeal, realize on any
collateral, defense of any action under the prior paragraph or for any other
purpose related to the Obligations (collectively, “Expenses”).  Expenses will
accrue interest at the highest default rate in any instrument evidencing the
Obligations until payment is actually received by the Bank.

 

6.    Financial and Other Information.  Guarantor authorizes the Bank from time
to time to obtain, verify and review all financial data deemed appropriate by
the Bank in connection with this Guaranty and the Obligations, including without
limitation credit reports from agencies.  Guarantor understands this Guaranty
and has satisfied itself as to its meaning and consequences and acknowledges
that it has made its own arrangements for keeping informed of changes or
potential changes affecting the Borrower including the Borrower’s financial
condition.

 

7.    Security; Right of Setoff.  As further security for payment of the
Obligations, Expenses and any other obligations of Guarantor to the Bank,
Guarantor hereby grants to the Bank a security interest in all money, securities
and other property of Guarantor in the actual or constructive possession or
control of the Bank or its affiliates including without limitation all deposits
and other accounts owing at any time by the Bank or any of its affiliates in any
capacity to Guarantor in any capacity (collectively, “Property”).  The Bank
shall have the right to set off Guarantor’s Property against any of Guarantor’s
obligations to the Bank.  Such set-off shall be deemed to have been exercised
immediately at the time the Bank or such affiliate elect to do so.  The Bank
shall also have all of the rights and remedies of a secured party under the
Uniform Commercial Code, as the same may be in effect in the State of New York,
as amended from time to time, in addition to those under this Guaranty and other
applicable law and agreements.

 

8.    No Transfer of Assets.  Guarantor shall not transfer, reinvest or
otherwise dispose of its assets in a manner or to an extent that would or might
impair Guarantor’s ability to perform its obligations under this Guaranty.  This
limitation shall not be construed so as to prohibit transactions in the ordinary
course of business between Guarantor and Borrower or between Guarantor and its
subsidiaries or other subsidiaries of Borrower.

 

9.    Nonwaiver by the Bank; Miscellaneous.  This Guaranty is intended by
Guarantor to be the final, complete and exclusive expression of the agreement
between Guarantor and the Bank. This Guaranty may be assigned by the Bank, shall
inure to the benefit of the Bank and its successors and assigns, and shall be
binding upon Guarantor and his or her legal representative, successors and
assigns and any participation may be granted by the Bank herein in connection
with the assignment or granting of a participation by the Bank in the
Obligations or any part thereof.  All rights and remedies of the Bank are
cumulative, and no such right or remedy shall be exclusive of any other right or
remedy.  This Guaranty does not supersede any other guaranty or

 

2

--------------------------------------------------------------------------------


 

security granted to the Bank by Guarantor or others (except as to Guarantor’s
Waiver of Subrogation rights above).  No single, partial or delayed exercise by
the Bank of any right or remedy shall preclude exercise by the Bank at any time
at its sole option of the same or any other right or remedy of the Bank without
notice. Guarantor expressly disclaims any reliance on any course of dealing or
usage of trade or oral representation of the Bank including, without limitation,
representations to make loans to Borrower or enter into any other agreement with
Borrower or Guarantor.  No course of dealing or other conduct, no oral agreement
or representation made by the Bank or usage of trade shall operate as a waiver
of any right or remedy of the Bank.  No waiver or amendment of any right or
remedy of the Bank or release by the Bank shall be effective unless made
specifically in writing by the Bank.  Each provision of this Guaranty shall be
interpreted as consistent with existing law and shall be deemed amended to the
extent necessary to comply with any conflicting law.  If any provision
nevertheless is held invalid, the other provisions shall remain in effect. 
Guarantor agrees that in any legal proceeding, a copy of this Guaranty kept in
the Bank’s ordinary course of business may be admitted into evidence as an
original.  Captions are solely for convenience and not part of the substance of
this Guaranty.  If this Guaranty is limited pursuant to Paragraph 2 hereof,
until the Obligations are indefeasibly paid in full, the Guaranteed Amount shall
not be reduced in any manner whatsoever by any amounts which the Bank may
realize before or after maturity of the Obligations (by acceleration, demand or
otherwise), as a result of payments made by or on behalf of Borrower or by or on
behalf of any other person or entity other than Guarantor primarily or
secondarily liable for the Obligations or any part thereof, or otherwise
credited to Borrower or such person or entity, or as a result of the exercise of
the Bank’s rights with respect to any collateral for the Obligations or any part
thereof.  Payments made to the Bank by Guarantor (other than, directly or
indirectly, from collateral or other persons or entities liable for any portion
of the Obligations) after maturity of the Obligations, by acceleration or
otherwise, shall reduce the Guaranteed Amount.

 

10.  Joint and Several.  If there is more than one Guarantor, each Guarantor
jointly and severally guarantees the payment and performance in full of all
obligations under this Guaranty and the term “Guarantor” means each as well as
all of them.  Guarantor also agrees that the Bank need not seek payment from any
source other than the undersigned Guarantor.  This Guaranty is a primary
obligation.  Guarantor’s obligations hereunder are separate and independent of
Borrower’s, and a separate action may be brought against Guarantor whether or
not action is brought or joined against or with Borrower or any other party.

 

11.  Authorization.  Guarantor certifies that it is an entity in the form
described above duly organized and in good standing under the laws of the State
of its organization and duly authorized to do business in each State material to
the conduct of its business.  Guarantor has determined that the execution of
this Guaranty will be in its best interests, to its direct benefit, incidental
to its powers, and in furtherance of its duly acknowledged purposes and
objectives.  Execution of this Guaranty by the persons signing below has been
authorized by all necessary corporate action, including directors’ and
shareholder consent or (as appropriate) is authorized by its partnership
agreement or governing instrument.  Guarantor’s chief executive office is
located at the above address.

 

12.  Notices.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Guarantor
(at its address on the Bank’s records) or to the Bank (at the address on
page one and separately to the Bank officer responsible for Borrower’s
relationship with the Bank).  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express).  Notice by e-mail is not valid notice under
this or any other agreement between Guarantor and the Bank.

 

13.  Governing Law and Jurisdiction. This Guaranty has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New York. 
Unless provided otherwise under federal law, this Guaranty will be interpreted
in accordance with the laws of the State of New York excluding its conflict of
laws rules.  GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT IN ANY JUDICIAL DISTRICT OR COUNTY IN THE STATE OF
NEW YORK WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT
ANY SERVICE OF PROCESS IN THE MANNER AND AT GUARANTOR’S ADDRESS SET FORTH ABOVE
FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS GUARANTY
WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT
OR EXERCISING ANY RIGHTS AGAINST GUARANTOR INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF GUARANTOR WITHIN ANY OTHER COUNTY, STATE OR OTHER
FOREIGN OR DOMESTIC JURISDICTION.  Guarantor acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and
Guarantor.  Guarantor hereby waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Guaranty.

 

14.  Waiver of Jury Trial.  GUARANTOR AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY GUARANTOR AND
THE BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED HERETO.  GUARANTOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER.  GUARANTOR ACKNOWLEDGES THAT
THE BANK HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS SECTION.

 

Acknowledgment.  Guarantor acknowledges that it has read and understands all the
provisions of this Guaranty, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

 

 

 

GUARANTOR:

 

 

 

DATE

March  16 , 2009

 

HARDINGE TECHNOLOGY SYSTEMS, INC.

 

 

 

TIN # 16-132-6427

 

 

 

 

 

 

 

By: /S/ RICHARD L. SIMONS

 

 

Name:

Richard L. Simons

 

 

Title:

President

 

3

--------------------------------------------------------------------------------


 


ACKNOWLEDGMENT

 

STATE OF NEW YORK

 

)

 

 

: SS.

COUNTY OF CHEMUNG)

 

On the  16th day of March, in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared RICHARD L. SIMONS,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

/S/ NANCY L. CURREN

 

Notary Public

 

 

FOR BANK USE ONLY

 

Authorization Confirmed:

 

Signature

 

4

--------------------------------------------------------------------------------